DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2015/0371931) (“Nishida”).
With regard to claim 1, fig. 7(b) of Nishida discloses a semiconductor device comprising: an insulating circuit substrate 12 mounted with a semiconductor element 11; an external terminal 15; a base 7 including a support portion 7; an adhesive sheet 8; and a sealing portion 14 covering the semiconductor element 11, wherein: the support portion 7 has a first surface 7b, a second surface (horizontal surface of frame 7 under void 27 in fig. 7(b)) on a side opposite to the first surface 7b, and the support portion 7 having a first opening (opening in frame 7 with edges comprised of vertical and horizontal portion of second step portion 9) extending from the first surface 7b to the second surface (horizontal surface of frame 7 under void 27 in fig. 7(b)), the insulating circuit substrate 12 disposed in the first opening (opening in frame 7 with edges comprised of vertical and horizontal portion of second step portion 9); the adhesive sheet 8 is disposed on the second surface (horizontal surface of frame 7 under void 27 in fig. 7(b)) of the support portion 7 and the adhesive sheet 8 has a second opening (opening at inner edge of adhesive resin in fig. 7(b)) in which the semiconductor 
With regard to claim 2, figure 7(b) of Nishida discloses that the adhesive sheet 8 has a third surface (bottom of adhesive resin 8 in void 27) facing the second surface (horizontal surface of frame 7 under void 27 in fig. 7(b)) of the support portion 7, the adhesive sheet 8 has a fourth surface (top of adhesive resin 8 in void 27) on a side opposite to the third surface (bottom of adhesive resin 8 in void 27); and the external terminal 15 is adhered to the fourth surface (top of adhesive resin 8 in void 27) of the adhesive sheet 8.
	With regard to claim 3, figure 7(b) of Nishida discloses that the adhesive sheet 8 is made of a resin material (“adhesive resin 8”, par [0061]) including an epoxy resin.
	With regard to claim 4, figure 7(b) of Nishida discloses that the adhesive sheet 8 has a recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f) on the fourth surface (top of adhesive resin 8 in void 27), the recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f) having a shape corresponding to a shape of the external terminal 15; and the external terminal 15 is disposed to be fitted into the recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f).
With regard to claim 5, figures 7(b) of Nishida discloses that the adhesive sheet 8 extends into the first opening (opening in frame 7 with edges comprised of vertical and 
With regard to claim 6, figure 7(b) of Nishida discloses a center of the first opening (opening in frame 7 with edges comprised of vertical portion of second step portion 9) and a center of the second opening (opening in frame 7 with edges comprised of vertical surface of frame 7 aligned with end surface 15f in fig. 7(b)) are aligned with each other.
With regard to claim 7, figure 7(b) of Nishida discloses that the insulating circuit substrate 12 has a mounting surface 12b on which the semiconductor element 11 is mounted, the insulating circuit substrate 12 is adhered closely to the adhesive sheet 8 at an outer peripheral portion of the mounting surface 12b, and the semiconductor element is disposed in the second opening (opening in frame 7 with edges comprised of vertical surface of frame 7 aligned with end surface 15f in fig. 7(b)).
With regard to claim 8, figures 3(a) and 7(b) of Nishida discloses that the support portion 7 has a rectangular external shape; and the base 7 has a first side wall portion (left side of frame 7 in fig. 3(a)) and a second side wall portion (right side of frame 7 in fig. 3(a)), the first side wall portion (left side of frame 7 in fig. 3(a)) and the second side wall portion (right side of frame 7 in fig. 3(a)) respectively rising from two facing sides of the support portion 7.

With regard to claim 17, figure 7(b) of Nishida discloses that the adhesive sheet 8 is made of a resin material including an epoxy resin (“adhesive resin 8 may be, for example, any one of an epoxy-based resin”, par [0067]).

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 
Regarding claim 1, applicant argues on page 8 of the arguments that Nishida does not disclose an adhesive sheet because the adhesive resin 8 of Nishida is not a sheet.  However, a sheet is a portion of something that is thin in comparison to its length and breadth.  The adhesive resin 8 of Nishida is a portion of an adhesive resin that is thin in comparison to its length and breath as it conforms to the outside of the frame 7.  

Applicant finally argues that Nishida does not disclose the adhesive sheet having a second opening and in which the adhesive sheet extends beyond the first opening in plan view.  However, the inner edge of the adhesive resin in fig. 7(b) of Nishida is an inner edge of a breach in the adhesive resin 8 wrapped frame 7.  The adhesive resin 8 extends beyond the inner edge of second step portion 9.  Thus, the adhesive sheet having a second opening (inner edge of adhesive resin 8) and in which the adhesive sheet 8 extends beyond the first opening (inner edge of second step portion 9) in plan view.  Thus, claims 1 remains rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        2/16/2022